COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00249-CR


David Daniel Duff, Jr.                    §   From the 43rd District Court

                                          §   of Parker County (CR11-0017)

v.                                        §   April 11, 2013

                                          §   Opinion by Justice McCoy

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________
                                         Justice Bob McCoy